Case 1:19-cv-11078-WGY Document1 Filed 05/09/19 Page 1 of 7

Pro Se | (Rev, 09/16) Complaint for a Civil Case

UNITED STATES DISTRICT COURT

for the

District of Massachusetts

Case No.

 

(to be filled in by the Clerk's Office)

__
Jen Bagg

 

Plaintifis)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write "see attached" in the space and attach an additional
page with the full list of names.)

Jury Trial: (check one) [_] Yes [_]No

WAL8 TR

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

)
)
)
)
)
)
)
-V- )
)
)
)
)
)
)
)

COMPLAINT FOR A CIVIL CASE

I, The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

needed.
Name ae ee
Street Address i STow/ a \
City and County “es, See : Cc ant Oe
State and Zip Code [AK — OZIZGS ¥
Telephone Number ASO _ Ts S— C4 ga
E-mail Address sae a BHebeow 67 QF yy ~ Caran

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (i/known). Attach additional pages if needed.

Page | of 5
Case 1:19-cv-11078-WGY Document1 Filed 05/09/19 Page 2 of 7

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

Defendant No. |
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if knewn)

Defendant No. 2
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code

Telephone Number

E-mail Address (if known)

Defendant No. 3
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address (if kinwwn)

Defendant No. 4
Name
Job or Title (ifknown)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if knvuwn)

 

qe META ~ ea Vrnves

 

(0 faed FL

 

 

Ro LZ, CofE Couey

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 2 of 5
Case 1:19-cv-11078-WGY Document1 Filed 05/09/19 Page 3 of 7

Pro Se | (Rev. 09/16) Complaint for a Civil Case

III.

©

 

b. If the defendant is a corporation
The defendant, (name) , is incorporated under
the laws of the State of (name) , and has its

 

principal place of business in the State of (name)

 

Or is incorporated under the laws of (foreign nation) ;

 

and has its principal place of business in (name)

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

Wo

The Amount in Controversy

The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
stake-is more than $75,000. not counting interest and costs of court, because (explain):

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of exch claim in a separate paragraph. Attach additional pages if needed.

et Tan Grieg nec. cal SP RiQnhe vas, OAC) than Sips
2

dit Sopport we finer. Voted acim
wae the, Bus, We Ad Ves oe ee ia. ae
yy COU F&A IG MeaD sai thas could (Vo io. “VO SARI 3

—_—

EOC didht Halethe time because they wee Lat uP pecase 66
fweoazws Shut dawn.

 

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

(a: te Jip whetE Sue. DERG sine
@ aos oe Wd WEYS ARCAUSE OF ONE YoHIeX, of Repentoten

D LdE f set pucsuntees sith gs T) otheas hoon
Te ye pry frest (COURS d 3
Side t6 ole w at Lee OnE ANY Got Se Bd / CAAMELS

gitedan te Want +o Ye Hhe00G I te PNY pas Page 4 of 5

hee guang Pe Si#¥atrry fr decusc Reaves e, % Campers,
Case 1:19-cv-11078-WGY Document1 Filed 05/09/19 Page 4 of 7

Pro Se | (Rev. 09/16) Complaint for a Civil Case

 

Vi Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending. modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk's Office with any changes to my address where case-related papers may be

served. I understand that my failure to keep a current address on file with the Clerk's Office may result
in the dismissal of my case.

Date of signing: /

Signature of Plaintiff
Printed Name of Plaintiff

 
 

 

 

B. For Attorneys

Date of signing:

Signature of Attorney

 

Printed Name of Attorney
—“BarNuniber

Name of Law Firm
Street Address
State and Zip Code

 

 

Telephone Number

E-mail Address

Page 5 of 5
Case 1:19-cv-11078-WGY Document1 Filed 05/09/19 Page 5 of 7

Pro Se 1 (Rev. 09/16} Complaint for a Civil Case

I.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check aif that apply)
[ Federal question [_] Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship

1. The Plaintiff(s)
a. If the plaintilf is an individual
The plaintiff. (name) , is a citizen of the

 

State of (ranw)

 

b. If the plaintiff is a corporation
The plaintiff. (name) , is incorporated

 

under the laws of the State of (name) ’

 

and has its principal place of business in the State of (name)

 

(if more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

 

2. The Defendant(s)
a. If the defendant is an individual
The defendant, (name) , is a citizen of
the State of same) . Or is a citizen of

 

(foreign nation}

 

Page 3 of 5
Case 1:19-cv-11078-WGY Document1 Filed 05/09/19 Page 6 of 7

Vy unre 5 Fo Bang Twittkod M META, Sted,
4/15 (3 = Bag-fig Lemme aggel jth, he Canepa

Teo rr Alchols ie A2inG (Restoaw~ Tes O5i0R oe
=< é 2 Ae
MSDE toca fuer? bat 2 ee tnww EL fo mae

a 8 = Si mEtat— pt
HE Clie Posrhve., 1m ReSgf te 9F Cofmnt /.

culion, dl, ERght Pec, Cee CECE Ahust
ple veo Ye léget Alles (gE fed, Pethbde€s
suge, RO! 272d Pynet ne Hey Aad tae od
fo bo, CNN byt (wt 2 FG Ps st? -

se I fod wry Wana back on Te

OT back, Moe Meg tla

(tes ¢ | nal wAge 7
Now ms yo © Joes AT the Cunes oo

nod Bot Me 2 Myilo@ the mulbble crsied
) pr. But Chas. 0 C2 seoots he Gesttine

VO All & A Suaadd ZL Cong

Ard FAS the tesf, , Du bal Any ity faaon

Back. Seo pu hind :
Frow Vun a Results Le Chey AO eo k " be

bo ol nia Tw A Marge ons AAD Cosogye

A Sec) Chanea... C0al* SB? peak. acy
Bheduiot MILEY SAY NG Fancy PE

TT Cx

 
Ear Lees 1:19 He ye wey A /Pocu nt Filed Ga Page 7 0 ‘ep ax
gal - fay AAG LONIE = .
ey wand Ogws ME S) ot yer

OWI Hepp MEY oe Ff ibe t Ane
Hoe a (AAG One Birkjenr—

=e

SVE seen hens Le YL AewE
and 9 SQUENA / ChariCts & Sas
tant cased Suz.

Choe (1 (6c -Qore— opi?
(ese Serta 00.26)

ne Ss a Lh
Hout? has hustled L4H Ad mace tian fg E Lowe ede Ar
wich Ae +s be exhausted Pei ty fli Barging on
pwal epee 18 hrs ae
